Citation Nr: 1024555	
Decision Date: 07/01/10    Archive Date: 07/09/10

DOCKET NO.  05-25 395	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

1.  Entitlement to an evaluation in excess of 20 percent for the 
residuals of a right ankle fracture with arthritis, prior to 
April 25, 2005.

2.  Entitlement to an evaluation in excess of 30 percent for the 
residuals of a right ankle fracture with arthritis from April 25, 
2005.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the 
United States


ATTORNEY FOR THE BOARD

E.M. Evans, Law Clerk




INTRODUCTION

The Veteran served on active duty from September 1962 to October 
1982. 

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of a July 2004 rating decision of the Philadelphia, 
Pennsylvania, Regional Office (RO) of the Department of Veterans 
Affairs (VA).

During the pendency of the appeal an August 2006 rating decision 
increased the evaluation assigned to the Veteran's right ankle 
disability to 30 percent disabling, effective April 25, 2005.  
Inasmuch as a higher rating for the right ankle disability is 
available, and inasmuch as a claimant is presumed to be seeking 
the maximum available benefit for a given disability, the claim 
for a higher evaluation, as reflected on the title page, remains 
viable on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.

2.  Prior to April 25, 2005, the right ankle does not show 
malunion of the tibia and fibula with marked ankle or knee 
disability, and is not fused in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between zero and 10 degrees.  

3.  As of April 25, 2005, the right ankle does not require a 
brace because of nonunion and loose motion and is not fused in 
plantar flexion at more than 40 degrees, in dorsiflexion at more 
than 10 degrees, or with abduction, adduction, inversion, or 
eversion deformity.  


CONCLUSIONS OF LAW

1.  Prior to April 25, 2005, the criteria for an evaluation in 
excess of 20 percent for a right ankle disability are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5262, 5270, 5271 (2009).

2.  As of April 25, 2005, the criteria for an evaluation in 
excess of 30 percent for a right ankle disability are not met.  
38 U.S.C.A. §§ 1155, 5107; 38 C.F.R. §§ 4.40, 4.45, 4.71a, 
Diagnostic Code 5262, 5270 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Assist

VA's duties to notify and assist claimants in substantiating a 
claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a).  See also 73 Fed. Reg. 23,353-23,356 (April 30, 2008) 
(concerning revisions to 38 C.F.R. § 3.159).  Upon receipt of a 
complete or substantially complete application for benefits, VA 
is required to notify the claimant and his or her representative, 
if any, of any information, and any medical evidence or lay 
evidence that is necessary to substantiate the claim.  38 
U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In accordance with 38 C.F.R. 
§ 3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; and (3) 
that the claimant is expected to provide.  Notice should be sent 
prior to the appealed rating decision or, if sent after the 
rating decision, before a readjudication of the appeal.  A 
Supplemental Statement of the Case, when issued following a 
notice letter, satisfies the due process and notification 
requirements for an adjudicative decision for these purposes.  
See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

In this case, notice fulfilling the requirements of 38 C.F.R. § 
3.159(b) was furnished to the Veteran in November 2003, prior to 
the date of the issuance of the appealed July 2004 rating 
decision.  

The Board further notes that, in March 2006, the Veteran was 
notified that a disability rating and an effective date for the 
award of benefits are assigned in cases where service connection 
is warranted.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 
(2006).

VA has also fulfilled its duty to assist in obtaining the 
identified and available evidence needed to substantiate the 
claim adjudicated in this decision.  The RO has either obtained, 
or made sufficient efforts to obtain, records corresponding to 
all treatment for the claimed disorders described by the 
Veteran.  Additionally, she was afforded VA examinations in 
December 2003, November 2006, and December 2008, that were fully 
adequate for the purposes of as well as the current level of 
severity of the service connected right ankle disability.  See 
Barr v. Nicholson, 21 Vet. App. 303 (2007).  

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.

Legal Criteria

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing her symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2009).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2009).

In order to evaluate the level of disability and any changes in 
condition, it is necessary to consider the complete medical 
history of the veteran's condition.  Schafrath v. Derwinski, 
1 Vet. App. 589, 594 (1991).  However, where an increase in the 
level of a service-connected disability is at issue, the primary 
concern is the present level of disability.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that 
a claimant may experience multiple distinct degrees of disability 
that might result in different levels of compensation from the 
time the increased rating claim was filed until a final decision 
is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).  The 
analysis in the following decision is therefore undertaken with 
consideration of the possibility that different ratings may be 
warranted for different time periods. 

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the findings 
specified; findings sufficiently characteristic to identify the 
disease and the disability therefrom are sufficient; and above 
all, a coordination of rating with impairment of function will be 
expected in all cases.  38 C.F.R. § 4.21 (2009).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1. 

Ratings shall be based as far as practicable, upon the average 
impairments of earning capacity with the additional proviso that 
the Secretary shall from time to time readjust this schedule of 
ratings in accordance with experience.  To accord justice, 
therefore, to the exceptional case where the schedular 
evaluations are found to be inadequate, the Under Secretary for 
benefits or the Director, Compensation and Pension Service, upon 
field station submission, is authorized to approve on the basis 
of the criteria set forth in 38 C.F.R. § 3.321 (2009) an extra-
schedular evaluation commensurate with the average earning 
capacity impairment due exclusively to the service-connected 
disability or disabilities.  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  38 C.F.R. § 
3.321(b).

The Veteran's right ankle disability has been evaluated under 
Diagnostic Codes 5262, 5270, and 5271, during the appeal period.  

Originally the Veteran's ankle was evaluated under Diagnostic 
Code 5271.  Under this code marked limitation of ankle motion 
warrants a 20 percent evaluation.  Normal range of motion for the 
ankle is 20 degrees for dorsiflexion and 45 degrees for plantar 
flexion.  38 C.F.R. § 4.71, Plate II.

The Veteran was in receipt of the highest evaluation available 
under the rating code for limitation of motion of the ankle for 
her right ankle disability.  Therefore her ankle disability was 
evaluated under Diagnostic Codes 5262 and 5270 for an evaluation 
of the ankle that provides for a rating in excess of 20 percent.

Ankylosis of the ankle that is in plantar flexion at more than 40 
degrees, or in dorsiflexion at more than 10 degrees, or with 
abduction, adduction, inversion, or eversion deformity is 
evaluated as 40 percent disabling.  Ankylosis of the ankle in 
plantar flexion between 30 and 40 degrees, or in dorsiflexion 
between zero and 10 degrees is evaluated as 30 percent disabling.  
Ankylosis of the ankle in plantar flexion of less than 30 degrees 
is evaluated as 20 percent disabling.  38 C.F.R. § 4.71a, Code 
5270.

The Veteran's right ankle disability is currently rated 
analogously to malunion of the tibia and fibula under Diagnostic 
Code 5262.  See 38 C.F.R. § 4.20 (20090) (an unlisted condition 
may be rated under a closely related disease or injury in which 
the functions affected, anatomical localization, and 
symptomatology are closely analogous); 38 C.F.R. § 4.27 (2009) 
(unlisted disabilities rated by analogy are coded first by the 
numbers of the most closely related body part and then "99").

Under 38 C.F.R. § 4.71a, Diagnostic Code 5262, for impairment of 
the tibia and fibula, a 30 percent rating is warranted for 
malunion with marked knee or ankle disability.  A 40 percent 
rating is warranted for nonunion with loose motion, requiring a 
brace.  

There are other factors which must be considered in addition to 
those contained in the applicable rating code.  The Board 
recognizes that the disability of the musculoskeletal system is 
primarily the inability due to damage or an infection in parts of 
the system to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  Weakness is as important as limitation of motion, and 
a part which becomes painful on use must be regarded as seriously 
disabled.  Factors to be considered include pain on movement, 
weakened movement, excess fatigability, and incoordination.  38 
C.F.R. §§ 4.40, 4.45.  Functional impairment due to pain must be 
considered.  38 C.F.R. § 4.59.

Background

The Board has reviewed all the evidence in the Veteran's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the Veteran or 
obtained on her behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).  

The Veteran contends that her right ankle disability warrants a 
higher evaluation than is currently assigned.  The Veteran's 
right ankle is currently evaluated as 30 percent disabling.  

The Veteran filed a claim for an increased evaluation of her 
service-connected right ankle disability in July 2003.  A July 
2004 rating decision continued the assigned 20 percent disability 
evaluation, it is from this decision that this appeal arises.  An 
August 2006 rating decision increased the evaluation to 30 
percent disabling, following an April 2005 treatment note showing 
increased symptomatology.  

The evidence pertinent to the period of appeal commences July 7, 
2002, one year prior to when the Veteran filed the current claim 
for an increased evaluation.  

A December 2003 VA examination indicated that the Veteran's right 
ankle revealed severe degenerative arthritic changes at the ankle 
joint and the subtalar joint.  There were also sclerotic changes 
at the talus and distal tibia and fibula.  There was a severe 
bony deformity noted at the right ankle.  There was 10 degrees 
total range of motion with dorsiflexion and plantar flexion of 
the foot, which the doctor opined was probably from the midtarsal 
joint instead of the ankle joint.  The overall assessment was 
that the right ankle joint had very minimal if any to no range of 
motion at the ankle joint and there was not range of motion at 
the subtalar joint.  

An April 2005 treatment note showed that the Veteran was 
experiencing a decreased range of motion with pain in her right 
ankle.  

Based on that treatment note an August 2006 rating decision 
increased the evaluation to 30 percent disabling, effective April 
25, 2005.  

The Veteran was afforded an additional VA examination in November 
2006.  On examination subtalar joint range of motion was 
ankylosed.  Dorsiflexion was zero degrees and plantar flexion was 
15 degrees.  Upon repetition of motion the right ankle joint 
range of motion dorsiflexion decreased to negative five degrees, 
and plantar flexion increased to 25 degrees.  Forefoot to 
rearfoot position was varus on the right foot.  There was pain 
circumferentially about the right ankle joint.  The right ankle 
joint was stable in AP stress as well as adversion stress.

The right heel was 14 degrees everted with a significant bony 
deformity on the right ankle with the valgus deformity to the 
heel as noted.  The Veteran's gait was noted as being unusual in 
that the right ankle and subtalar joint remained in an everted 
position throughout.  Radiographs of the right ankle revealed 
severe degenerative arthritis with no appreciable ankle joint 
mortise noted as it is obliterated.  The examiner also observed 
sclerosis about the ankle joint.  The examiner diagnosed the 
Veteran with end stage arthritis to the right ankle and stated 
that in terms of laxity the ankle is severely arthritic and 
almost virtually fused and there is no laxity noted.

The Veteran was additionally afforded a VA examination in 
December 2008.  The Veteran reported that pain in the ankle was a 
four out of 10 and was aggravated by walking and standing.  Upon 
examination, there was right ankle deformity trilaterally over 
the medial aspect.  There was no tenderness or bony crepitus 
present.  Dorsiflexion was zero to 10 degrees, plantar flexion 
was zero to 35 degrees.  There was pain noted at the end of all 
range of motions.  There was no additional restriction of range 
of motion due to pain, fatigue, weakness, or lack of endurance 
during flare-ups and following three repetitive range of motion 
assessments.  The diagnosis was severe right ankle degenerative 
joint disease with deformity.  The Veteran had an antalgic gait 
with no history of unsteadiness or falling.  

Analysis

Upon careful review of the evidentiary record, the Board finds 
that entitlement to a rating in excess of 20 percent prior to 
April 25, 2005 is not established.  The Veteran's ankle was not 
shown to be ankylosed in plantar flexion between 30 and 40 
degrees, or in dorsiflexion between zero and 10 degrees, nor was 
it shown to exhibit malunion of the tibia and fibula with marked 
knee or ankle disability.

The April 2005 treatment note showed that the Veteran was 
prescribed arch supports and a heel lift for her right ankle.  
Dorsiflexion was noted as being neutral, and plantar flexion was 
30 degrees.  The note also reported on the Veteran's history of 
right ankle pain and arthritis.  The November 2006 VA examination 
also noted dorsiflexion at zero, decreasing to negative five with 
repetitive motion, and plantar flexion at 15 degrees, increasing 
to 25 degrees with repetitive motion.  Finally, the December 2008 
VA examination showed dorsiflexion of zero to 10 degrees and 
plantar flexion from zero to 35 degrees.  As such, the Board 
finds that the residuals of right ankle fracture with arthritis 
is appropriately evaluated as 30 percent disabling.

A higher evaluation of 40 percent is not warranted because the 
evidence does not show that a brace is required because of 
nonunion and loose motion of the tibia and fibula or that the 
ankle is fused in plantar flexion at more than 40 degrees, in 
dorsiflexion at more than 10 degrees, or with abduction, 
adduction, inversion, or eversion deformity.  

The Board has also considered whether a higher evaluation may be 
granted under other potentially applicable diagnostic codes.  
However, as discussed above the Veteran is currently rated under 
the criteria of multiple diagnostic codes and neither provides 
the possibility of assigning a higher evaluation.  Additional 
factors that could provide a basis for an increase have also been 
considered; however the evidence does not show that the veteran 
has functional loss beyond that currently compensated.   
38 C.F.R. §§4.40, 4.45, Deluca v. Brown 8 Vet. App. 202 (1995).   
The report of the December 2008 VA examination indicates that 
there was no additional limitation of motion due to pain, 
fatigue, weakness, or lack of endurance during flare-ups or 
following repeated range of motion assessments. Accordingly, the 
Board finds that all pertinent functional impairment due to the 
service-connected right knee condition is appropriately accounted 
for by the assigned evalautions.  

Extra-schedular Consideration

The threshold factor for extraschedular consideration is a 
finding that the evidence before VA presents such an exceptional 
disability picture that the available schedular evaluations for 
that service-connected disability are inadequate.  Therefore, 
initially, there must be a comparison between the level of 
severity and symptomatology of the claimant's service-connected 
disability with the established criteria found in the rating 
schedule for that disability.  If the criteria reasonably 
describe the claimant's disability level and symptomatology, then 
the claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.  However, in the second 
step of the inquiry, if the schedular evaluation does not 
contemplate the claimant's level of disability and symptomatology 
and is found inadequate, the RO or Board must determine whether 
the claimant's exceptional disability picture exhibits other 
related factors such as those provided by the regulation as 
"governing norms."  38 C.F.R. § 3.321(b) (1) (related factors 
include "marked interference with employment" and "frequent 
periods of hospitalization").  Thun v. Shinseki, F.3d 1366 (Fed. 
Cir. 2009).  Here, as discussed above, the rating criteria for 
the service-connected ankle disabilities reasonably describe the 
Veteran's disability level and symptomatology.  Thus, as the 
Veteran's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluations are adequate, and no 
referral for extraschedular evaluations is required.  Id.


ORDER

Prior to April 25, 2005, entitlement to an evaluation in excess 
of 20 percent for residuals of a right ankle fracture with 
arthritis is denied.

As of April 25, 2005, entitlement to an evaluation in excess of 
30 percent for residuals of a right ankle fracture with arthritis 
is denied.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


